ON MOTION FOR REHEARING
By rescinding the contract in accordance with equitable principles, we mean that each party should be placed in the same position he occupied before the transactions involved herein occurred. Each party should be made whole, and as if the contracts herein had never been executed.
If, as appellant asserts, this is impossible, then appellees are relegated to their damages. The only ascertainable damages of which we are aware are the possibility that appellees will be required to pay debts of the Feed Store in excess of $8500.00. When and if such debts are paid by appellees resort may be had against appellant for the damages thus sustained.
Our statement that all creditors of the Feed Store should be made parties was suggestive only, and was made in order to prevent a multiplicity of suits.
When we speak of appellees, we do not intend to imply that appellee Jackson is relieved of any liability as a partner of appellant Bell. Jackson’s dual capacity as partner and buyer should be scrupulously observed.
The motion is overruled.
Motion overruled.